DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: The phrase “C8 – C18” should update the subscript on the second item.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 14, 17 – 20, 22, 23, 26 – 28 and claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of claims 2, 10, 14, 17 – 20, 22, 23, 26 – 28 includes language that appears to attempt to invoke a Markush group (see MPEP 2117 and 2173.05(h)), but uses a variation of the language that is required to define the closed group of members (“selected from the group consisting of”). As such, the claims are rendered unclear by use of the alternate phrasing, as it is unclear whether Applicant intends to limit the group to the members recited in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 – 6, 16, and 34 – 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapoy (cited by Applicant). Examiner hereby adopts the reasoning set forth in EP search report of December 11, 2019 (cited by Applicant on the IDS filed April 15, 2020) re: Chapoy (identified as D1 on the document), as discussed in sections 3.1 and 3.2.
Claim(s) 1, 11, 13, and 29 – 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besling (cited by Applicant). Examiner hereby adopts the reasoning set forth in EP search report of December 11, 2019 (cited by Applicant on the IDS filed DATE) re: Besling (identified as D2 on the document), as discussed in report sections 3.1 and 3.3.
Claim(s) 1, 3, and 7 – 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Antwerp (cited by Applicant). Examiner hereby adopts the reasoning set forth in EP search report of December 11, 2019 (cited by Applicant on the IDS filed DATE) re: Van Antwerp (identified as D3 on the document), as discussed in report sections 3.1 and 3.4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 15, 17 - 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as discussed above, consistent with the reasoning of the EP search report, as discussed in report section 3.5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. March and Zhang et al. teach optical measurement arrangements that include fluorescent compounds integrated with a contact lens. Zhang et al. show details of the sensing molecules in the membrane (Figure 3) and note that the system can be implemented to sense a variety of bioanalytes (column 11, lines 40 – 65; Table 1).  Further, Zhang et al. provide consideration of fluorophore pairs (column 9, line 54 – column 10, line 35). Walsh et al. (Figures 1, 3 – 7, 9 – 14) teach a variety of fluorescent analyte sensing molecules that may be incorporated into a polymer matrix for sensing of analytes in body fluids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736.  The examiner can normally be reached on Mon-Fri 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791